
	
		II
		110th CONGRESS
		1st Session
		S. 1005
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mr. Kerry (for himself,
			 Mr. Hagel, Mr.
			 Cardin, Mr. Pryor, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve
		  programs for veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Reservist and Veteran Small
			 Business Reauthorization Act of 2007.
		2.DefinitionsIn this Act—
			(1)the term activated means
			 receiving an order placing a Reservist on active duty;
			(2)the term active duty has the
			 meaning given that term in section 101 of title 10, United States Code;
			(3)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(4)the term Reservist means a
			 member of a reserve component of the Armed Forces, as described in section
			 10101 of title 10, United States Code;
			(5)the term Service Corps of Retired
			 Executives means the Service Corps of Retired Executives authorized by
			 section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1));
			(6)the terms service-disabled
			 veteran and small business concern have the meanings given
			 those terms in section 3 of the Small Business Act (15 U.S.C. 632);
			(7)the term small business development
			 center means a small business development center described in section 21
			 of the Small Business Act (15 U.S.C. 648); and
			(8)the term women's business
			 center means a women's business center described in section 29 of the
			 Small Business Act (15 U.S.C. 656).
			IMilitary Reservist Loans
			101.Grant assistance for military Reservists'
			 small businesses
				(a)Authorization of grantsSection 7(b)(3)(B) of the Small Business
			 Act (15 U.S.C. 636(b)(3)(B)) is amended by inserting or grants
			 after or a deferred basis).
				(b)Grant specificationsSection 7(b)(3) of the Small Business Act
			 (15 U.S.C. 636(b)(3)) is amended by inserting after subparagraph (F) the
			 following:
					
						(G)Grants made under subparagraph (B)—
							(i)may be awarded in addition to any loan made
				under subparagraph (B);
							(ii)shall not exceed $25,000; and
							(iii)shall be made only to a small business
				concern—
								(I)that provides a business plan demonstrating
				viability for not less than 3 years after the date of the application for that
				grant;
								(II)with 10 or fewer employees; and
								(III)that has not received a grant under
				subparagraph (B) during the 2-year period ending on the date of the application
				for that
				grant.
								.
				(c)Authorization of
			 appropriationsSection
			 20(e)(2) of the Small Business Act (15 U.S.C. 631 note) is amended by inserting
			 after subparagraph (B) the following:
					
						(C)Grant assistance for military Reservists'
				small businessesThere are
				authorized to be appropriated for grants under section 7(b)(3)(B)—
							(i)$5,000,000 for the first fiscal year
				beginning after the date of enactment of the Military Reservist and Veteran Small Business
				Reauthorization Act of 2007; and
							(ii)$5,000,000 for each of the 2 fiscal years
				following the fiscal year described in clause
				(i).
							.
				102.Noncollateralized loansSection 7(b)(3) of the Small Business Act
			 (15 U.S.C. 636(b)(3)) is amended by inserting after subparagraph (G), as added
			 by this Act, the following:
				
					(H)(i)Notwithstanding any other provision of law,
				the Administrator may make a loan under this paragraph of not more than
				$100,000 without collateral.
						(ii)The Administrator may defer payment of
				principal and interest on a loan described in clause (i) during the longer
				of—
							(I)the 1-year period beginning on the date of
				the initial disbursement of the loan; and
							(II)the period during which the relevant
				essential employee is on active
				duty.
							.
			103.Application periodSection 7(b)(3)(C) of the Small Business Act
			 (15 U.S.C. 636(b)(3)(C)) is amended by striking 90 days and
			 inserting 1 year.
			104.Preapproval process
				(a)DefinitionIn this section, the term eligible
			 Reservist means a Reservist who—
					(1)has not been ordered to active duty;
					(2)expects to be ordered to active duty during
			 a period of military conflict (as that term is defined in section 7(n)(1) of
			 the Small Business Act (15 U.S.C. 636(n)(1)); and
					(3)can reasonably demonstrate that the small
			 business concern for which that Reservist is a key employee will suffer
			 economic injury in the absence of that Reservist.
					(b)EstablishmentNot later than 6 months after the date of
			 enactment of this Act, the Administrator shall establish a preapproval process,
			 under which—
					(1)the Administrator may approve a loan or
			 grant to a small business concern under section 7(b)(3) of the Small Business
			 Act (15 U.S.C. 636(b)(3)), as amended by this Act, before an eligible Reservist
			 employed by that small business concern is activated; and
					(2)the Administrator shall distribute funds
			 for any loan or grant approved under paragraph (1) if that eligible Reservist
			 is activated.
					105.Outreach and technical assistance
			 program
				(a)In generalNot later than 6 months after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary of
			 Veterans Affairs and the Secretary of Defense, shall develop a comprehensive
			 outreach and technical assistance program (in this section referred to as the
			 program) to—
					(1)market the loans and grants available under
			 section 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)), as amended by
			 this Act, to Reservists, and family members of Reservists, that are on active
			 duty and that are not on active duty; and
					(2)provide technical assistance to a small
			 business concern applying for a loan or grant under that section.
					(b)ComponentsThe program shall—
					(1)incorporate appropriate websites maintained
			 by the Administration, the Department of Veterans Affairs, and the Department
			 of Defense; and
					(2)require that information on the program is
			 made available to small business concerns directly through—
						(A)the district offices and resource partners
			 of the Administration, including small business development centers, women's
			 business centers, and the Service Corps of Retired Executives; and
						(B)other Federal agencies, including the
			 Department of Veterans Affairs and the Department of Defense.
						(c)Report
					(1)In generalNot later than 6 months after the date of
			 enactment of this Act, and every 6 months thereafter until the date that is 30
			 months after such date of enactment, the Administrator shall submit to Congress
			 a report on the status of the program.
					(2)ContentsEach report submitted under paragraph (1)
			 shall include—
						(A)for the 6-month period before the date of
			 that report—
							(i)the number of loans and grants approved
			 under section 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)), as
			 amended by this Act;
							(ii)the number of loans and grants disbursed
			 under that section; and
							(iii)the total amount disbursed under that
			 section; and
							(B)recommendations, if any, to make the
			 program more effective in serving small business concerns that employ
			 Reservists.
						IINational Reservist Enterprise Transition
			 and Sustainability
			201.Short titleThis title may be cited as the
			 National Reservist Enterprise
			 Transition and Sustainability Act of 2007.
			202.PurposeThe purpose of this title is to establish a
			 program to—
				(1)provide managerial, financial, planning,
			 development, technical, and regulatory assistance to small business concerns
			 owned and operated by Reservists;
				(2)provide managerial, financial, planning,
			 development, technical, and regulatory assistance to the temporary heads of
			 small business concerns owned and operated by Reservists;
				(3)create a partnership between the Small
			 Business Administration, the Department of Defense, and the Department of
			 Veterans Affairs to assist small business concerns owned and operated by
			 Reservists;
				(4)utilize the service delivery network of
			 small business development centers, women's business centers, Veterans Business
			 Outreach Centers, and centers operated by the National Veterans Business
			 Development Corporation to expand the access of small business concerns owned
			 and operated by Reservists to programs providing business management,
			 development, financial, procurement, technical, regulatory, and marketing
			 assistance;
				(5)utilize the service delivery network of
			 small business development centers, women's business centers, Veterans Business
			 Outreach Centers, and centers operated by the National Veterans Business
			 Development Corporation to quickly respond to an activation of Reservists that
			 own and operate small business concerns; and
				(6)utilize the service delivery network of
			 small business development centers, women's business centers, Veterans Business
			 Outreach Centers, and centers operated by the National Veterans Business
			 Development Corporation to assist Reservists that own and operate small
			 business concerns in preparing for future military activations.
				203.National guard and reserve business
			 assistance
				(a)In generalSection 21(a)(1) of the Small Business Act
			 (15 U.S.C. 648(a)(1)) is amended by inserting any small business
			 development center, women's business center, Veterans Business Outreach Center,
			 or center operated by the National Veterans Business Development Corporation
			 providing enterprise transition and sustainability assistance to Reservists
			 under section 37, after any women's business center operating
			 pursuant to section 29,.
				(b)ProgramThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
					(1)by redesignating section 37 (15 U.S.C. 631
			 note) as section 38; and
					(2)by inserting after section 36 the
			 following:
						
							37.Reservist enterprise transition and
				sustainability
								(a)In generalThe Administrator shall establish a program
				to provide business planning assistance to small business concerns owned and
				operated by Reservists.
								(b)DefinitionsIn this section—
									(1)the terms activated and
				activation mean having received an order placing a Reservists on
				active duty, as defined by section 101(1) of title 10, United States
				Code;
									(2)the term Administrator means
				the Administrator of the Small Business Administration, acting through the
				Associate Administrator for Small Business Development Centers;
									(3)the term Association means the
				association established under section 21(a)(3)(A);
									(4)the term eligible applicant
				means—
										(A)a small business development center that is
				accredited under section 21(k);
										(B)a women's business center;
										(C)a Veterans Business Outreach Center that
				receives funds from the Office of Veterans Business Development; or
										(D)an information and assistance center
				operated by the National Veterans Business Development Corporation under
				section 33;
										(5)the term enterprise transition and
				sustainability assistance means assistance provided by an eligible
				applicant to a small business concern owned and operated by a Reservist, who
				has been activated or is likely to be activated in the next 12 months, to
				develop and implement a business strategy for the period while the owner is on
				active duty and 6 months after the date of the return of the owner;
									(6)the term Reservists means any
				person who is—
										(A)a member of a reserve component of the
				Armed Forces, as defined by section 10101 of title 10, United States Code;
				and
										(B)on active status, as defined by section
				101(d)(4) of title 10, United States Code;
										(7)the term small business development
				center means a small business development center as described in section
				21 of the Small Business Act (15 U.S.C. 648);
									(8)the term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and Guam;
				and
									(9)the term women's business
				center means a women's business center described in section 29 of the
				Small Business Act (15 U.S.C. 656).
									(c)AuthorityThe Administrator may award grants, in
				accordance with the regulations developed under subsection (d), to eligible
				applicants to assist small business concerns owned and operated by Reservists
				by—
									(1)providing management, development,
				financing, procurement, technical, regulatory, and marketing assistance;
									(2)providing access to information and
				resources, including Federal and State business assistance programs;
									(3)distributing contact information provided
				by the Department of Defense regarding activated Reservists to corresponding
				State directors;
									(4)offering free, one-on-one, in-depth
				counseling regarding management, development, financing, procurement,
				regulations, and marketing;
									(5)assisting in developing a long-term plan
				for possible future activation; and
									(6)providing enterprise transition and
				sustainability assistance.
									(d)Rulemaking
									(1)In generalThe Administrator, in consultation with the
				Association and after notice and an opportunity for comment, shall promulgate
				regulations to carry out this section.
									(2)DeadlineThe Administrator shall promulgate final
				regulations not later than 180 days of the date of enactment of the
				Military Reservist and Veteran Small Business
				Reauthorization Act of 2007.
									(3)ContentsThe regulations developed by the
				Administrator under this subsection shall establish—
										(A)procedures for identifying, in consultation
				with the Secretary of Defense, States that have had a recent activation of
				Reservists;
										(B)priorities for the types of assistance to
				be provided under the program authorized by this section;
										(C)standards relating to educational,
				technical, and support services to be provided by a grantee;
										(D)standards relating to any national service
				delivery and support function to be provided by a grantee;
										(E)standards relating to any work plan that
				the Administrator may require a grantee to develop; and
										(F)standards relating to the educational,
				technical, and professional competency of any expert or other assistance
				provider to whom a small business concern may be referred for assistance by a
				grantee.
										(e)Application
									(1)In generalEach eligible applicant desiring a grant
				under this section shall submit an application to the Administrator at such
				time, in such manner, and accompanied by such information as the Administrator
				may reasonably require.
									(2)ContentsEach application submitted under paragraph
				(1) shall describe—
										(A)the activities for which the applicant
				seeks assistance under this section; and
										(B)how the applicant plans to allocate funds
				within its network.
										(3)Matching not requiredSubparagraphs (A) and (B) of section
				21(a)(4), requiring matching funds, shall not apply to grants awarded under
				this section.
									(f)Award of grants
									(1)DeadlineThe Administrator shall award grants not
				later than 60 days after the promulgation of final rules and regulations under
				subsection (d).
									(2)AmountEach eligible applicant awarded a grant
				under this section shall receive a grant in an amount—
										(A)not less than $150,000 per fiscal year;
				and
										(B)not greater than $500,000 per fiscal
				year.
										(g)Report
									(1)In generalThe Comptroller General of the United
				States shall—
										(A)initiate an evaluation of the program not
				later than 30 months after the disbursement of the first grant under this
				section; and
										(B)submit a report not later than 6 months
				after the initiation of the evaluation under paragraph (1) to—
											(i)the Administrator;
											(ii)the Committee on Small Business and
				Entrepreneurship of the Senate; and
											(iii)the Committee on Small Business of the
				House of Representatives.
											(2)ContentsThe report under paragraph (1)
				shall—
										(A)address the results of the evaluation
				conducted under paragraph (1); and
										(B)recommend changes to law, if any, that it
				believes would be necessary or advisable to achieve the goals of this
				section.
										(h)Authorization of appropriations
									(1)In generalThere are authorized to be appropriated to
				carry out this section—
										(A)$5,000,000 for the first fiscal year
				beginning after the date of enactment of the Military Reservist and Veteran Small Business
				Reauthorization Act of 2007; and
										(B)$5,000,000 for each of the 3 fiscal years
				following the fiscal year described in subparagraph (A).
										(2)Limitation on use of other
				fundsThe Administrator may
				carry out the program authorized by this section only with amounts appropriated
				in advance specifically to carry out this
				section.
									.
					IIIVeteran entrepreneur loans
			301.AuthorizationThe first sentence of section 7(a) of the
			 Small Business Act (15 U.S.C. 636) is amended by inserting new veteran
			 entrepreneurs under paragraph (32) and and after loans to any
			 qualified small business concern, including.
			302.SpecificationsSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended by adding after paragraph (31) the following:
				
					(32)Veteran entrepreneur loansEach loan to a new veteran entrepreneur
				under this subsection shall—
						(A)be made directly to the new veteran
				entrepreneur;
						(B)not exceed $100,000; and
						(C)be made at the same interest rate as loans
				made under the second proviso of the unnumbered paragraph of subsection
				(b).
						.
			303.DefinitionsSection 3(q) of the Small Business Act (15
			 U.S.C. 632(q)) is amended by adding after paragraph (4) the following:
				
					(5)New veteran entrepreneurThe term new veteran
				entrepreneur means a person who—
						(A)is a veteran;
						(B)is establishing a new small business
				concern or established a new small business concern during the 6-month period
				ending on the date of the request for a loan; and
						(C)does not own or control any other
				business.
						.
			IVOther provisions
			401.Increased funding for the Office of
			 Veterans Business DevelopmentThere are authorized to be appropriated to
			 the Office of Veterans Business Development of the Administration, to remain
			 available until expended—
				(1)$2,100,000 for fiscal year 2008;
				(2)$2,300,000 for fiscal year 2009; and
				(3)$2,500,000 for fiscal year 2010.
				402.Permanent extension of SBA Advisory
			 Committee on veterans business affairs
				(a)Assumption of dutiesSection 33 of the Small Business Act (15
			 U.S.C. 657c) is amended—
					(1)by striking subsection (h); and
					(2)by redesignating subsections (i) through
			 (k) as subsections (h) through (j), respectively.
					(b)Permanent extension of
			 authoritySection 203 of the
			 Veterans Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C.
			 657b note) is amended by striking subsection (h).
				403.Reservists studyNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives a report
			 regarding whether there has been a reduction in the hiring of Reservists by
			 business concerns because of—
				(1)any increase in the use of Reservists after
			 September 11, 2001; or
				(2)any change in any policy of the Department
			 of Defense relating to Reservists after September 11, 2001.
				404.Service-disabled veteransNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives a report
			 describing—
				(1)the types of assistance needed by
			 service-disabled veterans who wish to become entrepreneurs; and
				(2)any resources that would assist such
			 service-disabled veterans.
				
